The Constitution provides for the division of the State into counties, Section 1, Article VIII, and contemplates the existence of "incorporated districts," Section 10, Article IX. The construction of public roads is not regulated by the Constitution, and statutes may make public roads a State purpose or a county purpose or a district purpose, and may authorize and regulate *Page 108 
the issue, not of State bonds, but of county or district bonds for road construction, and may regulate the payment of such county or district road construction bonds by any means not forbidden by organic law. Districts are statutory entities. Instead of taxing the use of the public roads the statute for convenience taxes gasoline which is chiefly used in motor vehicles on the public roads.
There is in the Constitution no specific reference to "State taxes" or to "county taxes"; but the Constitution (1)requires the Legislature to provide for raising revenue sufficient to defray the expenses of the State for each fiscal year, Section 2 Article IX; (2) requires the Legislature to authorize the several counties to assess and impose taxes for county purposes only, Section 5, Article IX; and (3) provides that the Legislature may also provide for levying "a tax on licenses," with no specific limitations, Section 5, Article IX. Amos v. Gunn, 84 Fla. 285, 94 So. R. 615; Hiers v. Mitchell,95 Fla. 345, 116 So. R. 81.
Statutes may authorize State revenues to be used for road construction as a State expense, Hathaway v. Monroe, 97 Fla. 28, 119 So. R. 149, but Section 6, Article IX, Constitution, in effect forbids the issue of State bonds for road construction, and in order to be effective and to prevent its indirect violation, said Section 6, by intendment likewise forbids the use of State revenues to pay any bonds issued for road construction. See Martin v. Dade Muck Land Co., 95 Fla. 530, 116 So. R. 449; Advisory Opinion to the Governor, 94 Fla. 967, 114 So. R. 850; State ex rel. v. Green, 95 Fla. 117, 116 So. R. 66.
There are now no State bonds to be redeemed or refunded under Section 6, Article IX of the Constitution. See Chapter 8507, Acts 1921; Section 1379 et seq., and also Vol. 5, page 4761, Comp. Gen. Laws of Florida 1927; *Page 109 
Annual Reports of State Treasurer, J. C. Luning, 1925-27, page 9 et seq.
License taxes may be levied by statute for State expenses or for county or district purposes. The "second gas tax," the "third gas tax" and the "fourth gas tax," provided for by Chapter 14575, Acts of 1929, are not assessed and imposed by the counties; nor are such gas taxes levied for State expenses; but they are license taxes levied by the statute, under the license clause of Section 5, Article IX, Constitution, to be collected by State officers as distinct funds, separate and apart from taxes assessed and imposed by counties and from revenues raised for State expenses. The proceeds of such license taxes so levied and collected are to be apportioned to the counties and used for designated county and district purposes, and are wholly distinct from and are not controlled by the organic limitations upon, taxes assessed and imposed by the counties for county purposes under the first clause of Section 5, Article IX.
Such license taxes are not levied by or in the counties as local taxes. They are levied by statute at a uniform rate throughout the State to be collected by State officers as separate statutory funds, the proceeds of the second and third gas taxes to be used for public road purposes in all the counties, the public roads being for the use of the general public without regard to county lines or to the relative burdens of road construction. The legislative power in levying license taxes is not restricted by the Constitution except that the taxes must be levied only in pursuance of law and at a uniform and equal rate; and the taxes must not violate organic property rights or interfere with dominant Federal authority in its sphere. Within these organic limitations statutes may levy and apply license taxes for lawful and appropriate public purposes as *Page 110 
the Legislature determines, in the absence of organic limitations or regulations.
County and road district bonds have been issued under statutory authority for road construction, and the statutes require the counties and road districts to levy and collectad valorem taxes to pay such bonds. But this is not the limit of legislative authority. Under the inherent and organic power of the Legislature to provide for levying "a tax on licenses," Chapters 9120, Acts 1923, 10025, Acts 1925, and 12037, Acts 1927, levied license taxes on sales of gasoline for both State and county purposes, the county purposes being to supplement county ad valorem tax funds for road construction. County and district road bond indebtedness having greatly increased and much road construction having been accomplished, the Legislature, under its sovereign power and under the express authority given by Section 5, Article IX of the Constitution, to provide for levying "a tax on licenses," enacted Chapter 14575, Acts 1929, here considered, amending the prior statutes, and imposing less license taxes for road construction, but levying two "separate taxes" each of one cent per gallon on sales of gasoline, "to be apportioned among the counties" and used to supplement county and district ad valorem tax funds for road indebtedness, the levies being made by statute forcounty and district road bond purposes and not for State expenses. A public road in a county may be a county purpose even though it be constructed by means of a district bond issue.
The "second gas tax" and the "third gas tax" not being levied for State expenses, the application of the proceeds thereof to the payment of county and district public road indebtedness is not an evasion of, or an indirect violation of, the intendments of Sections 2 and 6, Article IX, Constitution. *Page 111 
The application of such statutory license taxes to the payment of district road bonds as well as to county road bonds, does not violate the provision of Section 5, Article IX, that the Legislature shall authorize the several counties to assess and impose taxes for county purposes only, because (1) such organic provision is not applicable to license taxes levied by statute throughout the State to be collected by State officers for county and district purposes; (2) if such organic provision is so applicable, the statute may, and in effect does, make public roads constructed by outstanding district bond issues, a county purpose; and (3) statutes may levy license taxes for district as well as county purposes, and the "second gas tax" and the "third gas tax" are levied by statute throughout the State to be collected by State officers and applied to the payment of both county and district road bonds. Public roads in a county being in fact and in law a county purpose, the required payment of district road construction bonds with license taxes levied by statute upon the subject and for the purpose and collected as in this case, does not violate organic property rights of persons who live in or own property in the counties but not in the districts that issued the bonds. Assumption by the districts severally of debts for road construction in the districts respectively, does not make it unlawful to use the proceeds of license taxes levied as in this case by statute for the payment of such debts for public road construction.
The provisions of Chapter 14575 and of Chapter 14486 for the collection and distribution or disbursement by State officers
of the license taxes levied by the statute throughout the State, for State, county and district purposes, do not violate any provision of the Constitution; but such statutory provisions as to the collection and disbursement by State officers of the license taxes levied by *Page 112 
the statute for county purposes, are expressly authorized by Section 6, Article VIII of the Constitution, as amended in 1914, which abolished the office of County Treasurer and provides that "the Legislature shall provide by law for the care and custody of all county funds and shall provide the method of reporting and paying out all such funds." This quoted organic provision affords ample authority for the statutes making the collection and disbursement by State officers of statutory license taxes levied by statute for county purposes, and there is no other provision of the Constitution which negatives such authority or limits or regulates such collection and disbursement by State officers of license taxes levied by statute for county purposes. The collection and disbursement of taxes levied by the statute for road district purposes, and the custody and disbursement of taxes levied for the payment of county and district bonds issued under statutes, are for legislative regulation. Abstract principles of local self government cannot interfere with the operation of the Constitution or of valid statutes. State ex rel. v. Johns,92 Fla. 187, 109 So. R. 228.
The Constitution does not regulate or specifically limit the inherent and express power of the Legislature to levy "a tax on licenses," and the Legislature has authority over the counties and districts and over all public roads in the State. The roads are for general public use without reference to county lines, and there is great inequality among the counties in public road burdens and in taxable resources.
Where license taxes on gasoline used in motor vehicles on the public roads, are levied by statute, uniformly throughout the State to be collected by State officers as statutory funds to be apportioned among the counties and used for public road purposes in all the counties of the *Page 113 
State, such taxes are not levied for State purposes, nor are they levied by the counties for county purposes but they constitute a separate and distinct statutory license tax fund and it does not clearly appear that an apportionment among the counties of the proceeds of such statutory license taxes so levied and collected, in the proportion as such license taxes are collected in the counties severally, is, in view of the law and of the facts above stated, the only rule of apportionment that is permissible under Sections 1 and 5, Article IX, or other provisions of the Constitution. The Constitution requires geographic uniformity and equality in the rate of taxation, not in the application of tax funds to public purposes that are geographically not uniform or equal. The legislative power of a state is limited by the State and Federal constitutions, but not by theories of local taxation.
A statute must be construed, if fairly possible, as to avoid not only the conclusion that it is unconstitutional, but also grave doubts upon that score. United States v. Jin Fuey Moy,241 U.S. 394, 36 Sup. Ct. R. 658; Missouri Pac. R. Co. v. Boone, 270 U.S. 466, 46 Sup. Ct. R. 341, 70 Law Ed. 688; Burr v. Florida East Coast R. Co., 77 Fla. 259, 81 So. R. 464; In re Seven Barrels of Wine, 79 Fla. 1, 83 So. R. 627; Pompano Horse Club v. State, 93 Fla. 415, text 457, 111 So. R. 801; Hires v. Mitchell, 95 Fla. 345, 116 So. R. 81.
The members of the Court all agree that the primary statutory apportionment of the "second gas tax" among the counties as collected therein severally, is valid; and that two-thirds of the "fourth gas tax" should be apportioned as required by amended Section 7, Article XII, Constitution, in the absence of appropriate statutory regulations under amended Section 9, Article XII. Where a fund for county school purposes has to bedistributed *Page 114 among the counties, the applicable organic rule of "apportionment and distribution" controls. Board Pub. Inst. v. Croom, 57 Fla. 347, 48 So. R. 641, State ex rel. v. Barnes,22 Fla. 8.
In view of the questions raising doubts as to the constitutional validity of the primary apportionments made by the statute of the "third gas tax" and of one-third of the "fourth gas tax," and as there are express alternative provisions for such apportionment contained in the Act, in order to so apply the statute as to avoid doubts as to the validity of the adjudged apportionments and to effectuate the enactment, I concur in the holding in this case that the apportionment among the counties of the "third gas tax" as well as the "second gas tax," shall be in the proportion as the taxes are collected in the counties respectively, to be applied to stated county and district road bonds; and that one-third of the "fourth gas tax" shall be apportioned among the counties in proportion as the tax is collected in the counties respectively, to be used for public road construction in the counties severally; which adjudged apportionments are authorized and contemplated by the express alternative provisions of the Statute.
TERRELL, C. J., concurs. *Page 115 
ERNEST AMOS, as Comptroller of the State of Florida, and W. V. KNOTT, as Treasurer of the State of Florida,  Appellants, v. JOHN E. MATHEWS, Appellee.
THE STATE OF FLORIDA ON THE RELATION OF FRED H. DAVIS, Attorney General, Relator, v. DOYLE E. CARLTON, as Governor, ERNEST AMOS, as Comptroller, and W. V. KNOTT, as Treasurer, ex officio members of the Board of Administration, and ERNEST AMOS as Comptroller, and W. V. KNOTT as Treasurer of Florida and ex officio Treasurer of each of the Counties of the State of Florida, Respondents.
Division A.
Quo warranto; Original Jurisdiction.